Exhibit 10

Addendum to J.A. Bouknight Agreement

November 19, 2012

This is an addendum to the agreement between J.A. Bouknight and the Company
dated August 26, 2009 (the “Agreement”).

Page 2 of the Agreement shall be amended by adding the following to the end of
the second paragraph thereof:

Any award of Performance Shares granted to you in 2013 will fully vest (without
proration) if your date of retirement is on or after December 31, 2013, or if
your employment is terminated by reason of disability or death, and any such
award due will be made after the completion of the three year performance cycle
applicable to each grant.

*    *    *

If the foregoing is in accordance with your understanding, please sign this
Addendum to the Agreement and return it to Margaret M. Pego, Senior Vice
President - Human Resources and Chief Human Resources Officer.

 

/s/ J.A. Bouknight

   

11/20/2012

J.A. Bouknight     Date Executive Vice President & General Counsel    

/s/ Margaret M. Pego

   

11/20/2012

Margaret M. Pego     Date Senior Vice President – Human Resources and Chief
Human Resources Officer    